Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on May 27, 2021 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 8, 11 and 18 have been acknowledged. Claims 6, 12, 15-16 and 19-21 were previously canceled.
In view of the amendment of claim 8, Applicant amended the claim and refer to independent claim 1. Accordingly, the 35 U.S.C. 112 rejections of claim 8 has been withdrawn.
Response to Arguments
Applicant’s arguments, see pages 6-13 of Remarks, filed May 27, 2021 have been fully considered. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 1-5, 7-11, 13-14 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to claims 1, 11 and 18 overcome the previously cited references Reghetti et al (U.S. Patent Application Publication 2010/0138762 A1) and REJEB SFAR et al (U.S. Patent Application Publication 2019/0205485 A1).
analyzing each of the architectural drawing to identify non-structural and structural elements of the at least one architectural drawings; marking each line within the at least one architectural drawings, wherein the lines are marked based on their relationship to structural and non-structural elements; removing the lines associated with the non-structural elements from the at least one architectural drawing, wherein the structural element lines remain; generating structural drawings for each of the at least one architectural drawing; performing a load test to the structural drawing; generating a 3D model from the structural drawings wherein each structural element is created and has a set of properties applied based on the load test performed; comparing data collected from the load test on the structural elements with framing data, wherein the 3D model structural elements are compared for load capacity; performing conflict tests of members of the 3D model; and generating a report based on the analyzed results of the predetermined characteristics. Claim 11 recites limitations to analyze architectural drawings, wherein structural elements are identified from non-structural elements and the non-structural elements are removed from the architectural drawings; identify an element type for each of the structural elements; convert the structural elements into predefined layers, wherein the predefined layers are related to the floors of a building; generate at least one structural drawings of each floor of the building; 3Application No. 16/695,328Docket No. COEN19.US.U.002identify each of the structural elements within each of the at least on structural drawings, wherein the structural elements characteristics are identified, based on the set of data associated with the structural element types; generate a 3D model based on the at least one structural drawings; perform load tests on the 3D model, to identify failed structural elements within the 3D model and to identify conflicts between the structural elements; and compare the results of the load tests with model data to determine design capacities for each of the structural elements. Claim 18 recites limitations to analyze each of the architectural drawings to distinguish between structural elements and non-structural elements, wherein each element type has a set of data associated with the element type; 4Application No. 16/695,328Docket No. COEN19.US.U.002mark architectural drawings, wherein lines of the architectural drawings are marked based on their association with structural and non-structural elements; remove the non-structural lines; generate a set of layers; perform load tests to the set of layers; generate a 3D model from the set of layers, wherein the structural elements are constructed, and properties are applied to each of the structural elements; identify the structural elements which are involved in a element- to-element conflict or failed the load test; and compare the load test date to a framing design model.
Examiner has completed the additional search. However, the new search results and the prior art references cited in the previous Office Action failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 1, 11 and 18. Accordingly, claims 1, 11 and 18 are allowed.

Dependent claims 2-5 and 7-10 depend from independent claim 1, dependent claims 13-14 and 17 depend from independent claim 11. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/XILIN GUO/Primary Examiner, Art Unit 2616